Citation Nr: 1128751	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  05-31 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1944 to June 1946.  He died in September 2003.  The appellant is his surviving spouse.  The Board observes that the evidence in the claims folder indicates that the Veteran was a junior; however, in correspondence dated in May 2011, the appellant through her representative indicated that the Veteran was not in fact a junior.  Accordingly, the Board has dropped "Jr." from the Veteran's name.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana denied service connection for the cause of the Veteran's death.

In November 2006, the appellant testified at a hearing before a decision review officer.  A transcript of the hearing is of record.

The Board remanded the issue in November 2009 for further development for ionizing radiation claims.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died on September [redacted], 2003, at the age of 78 from metastatic colon cancer.

2.  At the time of the Veteran's death, service connection had not been established for any disabilities.
3.  The Veteran's metastatic colon cancer is unrelated to his military service or any incident therein.


CONCLUSION OF LAW

A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation benefits based on service connection for the cause of death.  The Court of Appeals for Veterans Claims (Court) held that, for a DIC claim, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  

Here, a pre-decisional notice letter in May 2004 complied with VA's duty to notify the appellant with regards to the issue of service connection for the cause of the Veteran's death.  Specifically, this letter apprised the appellant of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  A June 2006 letter in particular notified the appellant of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

At the time of the Veteran's death, he was not service-connected for any disability.  The Board acknowledges that the correspondence did not inform the appellant of the information and evidence necessary to support the cause of death claim based on a disorder not yet service-connected.  Hupp at 352.  

The Board is obligated to consider whether the claimant was harmed by the error because, when a procedural defect is found, remand is appropriate only when correction of the defect "is essential for a proper appellate decision."  See Shinseki v. Sanders, 129 S.Ct. 1696, 1707 (2009); see also 38 C.F.R. § 19.9 (2010).  Thus, the Board should consider the "entire record in the proceeding," including "all evidence and material of record and applicable provisions of law and regulation" to determine whether a claimant was prejudiced by a VA notice error.  See Shinseki at 1708; see also 38 U.S.C. § 7104(a) (2002).  Lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  Mlechick v. Mansfield, 503 F.3d 1340 (2007).  The appellant was provided a January 2007 Supplemental Statement of the Case which described the information and evidence necessary to support the cause of death claim based on a disorder not yet service-connected.  Furthermore, the appellant's testimony at her November 2006 hearing shows that she was aware of the particular requirements needed to substantiate service connection for the cause of the Veteran's death.  Therefore, the Board finds that any defect in the May 2004 notice was cured by actual knowledge on the part of the appellant and that the evidence shows that a reasonable person could be expected to understand what was needed.  Accordingly, the Board concludes that the failure to provide VCAA compliant notice was harmless.  See Mlechick, 503 F.3d 1340.  The Board may proceed with consideration of the issue service connection for the cause of Veteran's death claim on the merits.

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and followed the development procedures set forth in 38 C.F.R. § 3.311.  A September 2004 report from the National Personnel Records Center (NPRC) indicates that the Veteran's service treatment records (STRs) were among those thought to have been destroyed in a 1973 fire at NPRC.  VA has no duty to inform or assist that was unmet.  The appellant has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

II.  Analysis

The appellant contends that the Veteran's cause of death was the result of exposure to ionizing radiation while stationed in Japan during service.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2010).

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for Dependency and Indemnity Compensation [DIC] are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2010).

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2010).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service. In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service. Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes colon cancer.  See 38 C.F.R. § 3.311(b)(2).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Although the Veteran was diagnosed with a disease for which presumptive service connection for radiation exposed Veterans can be granted, the evidence does not show that the Veteran meets the definition of a "radiation-exposed" Veteran.  See 38 U.S.C.A. § 1112(c)(2),(3); 38 C.F.R. § 3.309(d).  However, colon cancer is considered a radiogenic disease under 38 C.F.R. § 3.311(b)(2) and service connection can be granted to Veterans who do not meet the definition of a "radiation-exposed" Veteran under special development procedures.

As noted above, the Veteran's STRs are not of record and are presumed to have been destroyed in the 1973 fire at the NPRC.  The Board observes that the appellant has not contended that colon cancer was incurred in service or is the result of any event, injury, or disease in service except for exposure to ionizing radiation.  
According to post-service medical records, the Veteran was diagnosed with advanced colon carcinoma involving the liver in August 2003.  The Veteran died in September 2003.  The cause of death shown on the certificate of death was metastatic colon cancer.  At the time of the Veteran's death, he was not service connected for any disabilities.  No medical professional has provided any opinion indicating that the Veteran's colon cancer is the result of his military service, including being due to ionizing radiation exposure.  

The appellant contends that the Veteran developed colon cancer as a result of exposure to ionizing radiation in service.  The Board observes that colon cancer is listed as a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(x).  The appellant has indicated that the Veteran was in Hiroshima or Nagasaki when stationed in Japan.  However, the appellant has also reported that the Veteran did not talk about his experiences in service.  See November 2006 hearing transcript, pg. 3.  She also testified that the Veteran had told their son that he had been in Hiroshima to help with clean-up.  Id. at pg. 6.

An August 2004 letter from the Defense Threat Reduction Agency (DTRA) indicates that the Veteran arrived in the Pacific Theater of Operations in January 1945 and departed for the United States in July 1946.  Army morning reports show that the Veteran arrived at Yokohama, Honshu, Japan, which is approximately 400 miles from Hiroshima and 550 miles from Nagasaki.  The Veteran remained in Yokohama with a temporary duty assignment to Kyoto in May 1946, which is approximately 215 miles from Hiroshima and 365 miles from Nagasaki.  The DTRA concluded that Army records did not document the Veteran's presence in Hiroshima or Nagasaki, Japan.  

A March 2010 letter from the Army Dosimetry Center indicated that no records of ionizing radiation exposure for the Veteran were located.  A letter dated in August 2010 from the Director of Radiation and Physical Exposures, written for the Under Secretary for Health, reveals that based on the available information regarding the Veteran's service in Japan, a radiation dose of 1.592 rem, which was 10 times the highest recorded natural background in Japan, was assigned to the Veteran.  Citing a medical treatise, the director concluded that since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was unlikely that the Veteran's colon cancer could be attributed to radiation exposure while in military service.  An advisory opinion also dated in August 2010 from the Director of Compensation and Pension Service reveals that as a result of the opinion from the Under Secretary of Health and a review of the evidence, there was no reasonable possibility that the Veteran's colon cancer resulted from exposure to radiation in service.

Based on a review of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  Initially, the Board observes that the appellant does not contend that the Veteran incurred any injury or disease to his colon in service.  Rather, the appellant has only contended that exposure to ionizing radiation caused the Veteran's colon cancer.  

In this case, the evidence does not show that the Veteran's colon cancer was the result of any exposure to ionizing radiation in service.  In this case, it is questionable how much radiation, if any, that the Veteran was exposed to in service.  Although the Veteran was stationed in Japan from 1945 to 1946, the evidence shows that he was not in Hiroshima or Nagasaki.  Furthermore, the closest he came to either city was shown to be approximately 215 miles based on morning reports.  Moreover, the Army Dosimetry Center, was unable to find any records of ionizing radiation exposure pertaining to the Veteran.  The Board is cognizant that in cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  Therefore, in consideration of its heightened duty, development of the claim in accordance with 38 C.F.R. § 3.311 was done.  

Pursuant to 38 C.F.R. § 3.311, opinions from the Under Secretary of Health and the Director of Compensation and Pension Service were obtained.  Both opinions indicate that exposure to ionizing radiation did not cause the Veteran's colon cancer.  Those opinions are uncontradicted.  No medical professional has provided any opinion that ionizing radiation exposure caused the Veteran's colon cancer.  

Furthermore, the evidence does not show, nor does the appellant contend, that the Veteran's colon cancer was otherwise related to his military service.  No medical evidence has been presented to show that the Veteran's colon cancer was directly related to his military service.  In sum, there is no medical evidence to indicate that the Veteran's colon cancer was related to his military service, including being due to exposure to ionizing radiation.  

The Board acknowledges the appellant's belief that the Veteran's death was caused by exposure to ionizing radiation.  However, there is no evidence of record showing that the appellant has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Thus, based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


